Barrett, J.
The plaintiff, in his declaration, does not allege oany breach of warranty by reason of unsoundness caused by the bunch on the horse’s hind leg. The jury found that there was no unsoundness except that produced by said bunch. It was only as to the matter of unsoundness in this respect, that exception was taken to the charge. We think this was properly put to the jury. If the plaintiff had alleged that that bunch, in its effects upon the horse, was other than and beyond what was obvious, and what the defendant warranted, the case might have had a different aspect. But every count excepts that bunch from the alleged warranty, and is destitute of any averment either of character or consequences attributable to it, that would operate a breach of the warranty of soundness.
Judgment affirmed.